DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-11, 17-19, 25-26, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weerasekera et al. (US 20190043792 A1; We) in view of Tsai et al. (US 20200105663 A1; Tsai).
Regarding claim 1 We discloses a semiconductor device package, comprising: a first redistribution layer (RDL) (Fig. 4A, 402; ¶80) including a top surface; a second RDL (Fig. 4A, 438; ¶80) including a top surface; a first semiconductor component disposed (Fig. 4A, 434; ¶80) over the top surface of the first RDL and over the top surface of the second RDL, and a second semiconductor component (Fig. 4A, 436; ¶80) disposed over the top surface of the first RDL and over the top surface of the second RDL, wherein the top surface of the second RDL is lower than the top surface of the first 
We discloses inner vias but is silent on the shape and dimensions.
Tsai discloses an integrated circuit package having a first RDL (Fig. 18, 238; ¶54) that includes a first inner via (Fig. 18, filled with conductive material 254; ¶53) having a width increasing toward the first semiconductor component (Fig. 18, 304; ¶56).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a tapering inner via for widening the contact area at its termination. Also, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A
 	Regarding claim 2, We in view of Tsai discloses the semiconductor device package of claim 1, wherein the second RDL (Fig. 4A, 438; ¶80) is electrically connected to the first RDL (Fig. 4A, 402; ¶80).
Regarding claim 3, We in view of Tsai discloses the semiconductor device package of claim 1, wherein the second RDL is included by a bridge die.  (Fig. 4A, 438; ¶80)
Regarding claim 5, We in view of Tsai discloses the semiconductor device package of claim 1, further comprising: a plurality of first conductive structures (Fig. 4A, solder bumps not labeled) disposed between the first semiconductor component (Fig. 4A, 434; ¶80) and the first RDL (Fig. 4A, 402; ¶80) and electrically connecting the first semiconductor-3- 4815-6748-0817.1Atty. Dkt. No. 102351-1396A01727/US9053component to the first RDL, and disposed between the second  (Fig. 4A, (Fig. 4A, 436; ¶80) and the first RDL and electrically connecting the second semiconductor component to the first RDL; or a plurality of second conductive structures (Fig. 4A, not labeled coupled to 438; ¶80) disposed between the first semiconductor component and the second RDL and electrically connecting the first semiconductor component to the second RDL, and disposed between the second semiconductor component and the second RDL and electrically connecting the second semiconductor component to the second RDL.  
Regarding claim 6, We in view of Tsai discloses the semiconductor device package of claim 5, wherein a pitch between two adjacent second conductive structures (Fig. 4A, solder bumps not labeled; ¶79) is smaller than a pitch between two adjacent first conductive structures. 
Paragraph 6 discloses, “A first pitch between neighboring first electrical die contact elements may be greater than a second pitch between neighboring second electrical die contact elements.”
Regarding claim 9, We in view of Tsai discloses the semiconductor device package of claim 1, further comprising an encapsulation layer (Fig. 4A, 422; ¶80) disposed on the  top surface of the first RDL (Fig. 4A, 402; ¶80) and encapsulating the first semiconductor component (Fig. 4A, 434; ¶80) and second semiconductor component (Fig. 4A, 436; ¶80).  
Regarding claim 10, We in view of Tsai discloses the semiconductor device package of claim 5, further comprising an underfill layer (Fig. 4A, 422 comprises an underfill portion; ¶80) between the first semiconductor component (Fig. 4A, 434; ¶80) 
Regarding claim 25, We in view of Tsai discloses the semiconductor device package of claim 5, wherein the first conductive structures (Fig. 4A, solder bumps not labeled; ¶79) comprise a first bump electrically connecting the first semiconductor component (Fig. 4A, 434; ¶80) to the first RDL (Fig. 4A, 402; ¶80), and a second bump electrically connecting the first semiconductor component (Fig. 4A, 434; ¶80) to the second RDL (Fig. 4A, 438; ¶80), and wherein diameters of the first bump and the second bump, are substantially equal (the drawings bear this out).  
Regarding claim 26, We in view of Tsai discloses the semiconductor device package of claim 25, wherein heights of the first bump (Fig. 4A, solder bumps not labeled; ¶79) and the second bump (Fig. 4A, solder bumps not labeled; ¶79) are substantially equal.  (The drawings bear this out)
Patentability shall not be negated by the manner in which the invention was made.

Regarding claim 29, We in view of Tsai discloses the semiconductor device package of claim 1, wherein the second RDL (Fig. 4A, 438; ¶80 We) further includes a second inner via (Fig. 18, filled with UBM 254; ¶53 Tsai) having a width increasing toward the first semiconductor component (Fig. 4A, 434; ¶80 We).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a tapering inner via for widening the contact area at its termination. Also, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device 
Regarding claim 30, We in view of Tsai discloses the semiconductor device package of claim 29, but is silent on wherein a width of a portion of the second inner via nearest to the first semiconductor component is less than a width of a portion of the first inner via nearest to the first semiconductor component.
The issue is the shape and dimensions of the vias. Changing the size and shape of vias does not change the functionality of the via, is not critical to device operability, and does not produce any unexpected results.
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have differing via widths for having contact areas of different sizes. Also, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A
Regarding claim 31, We in view of Tsai discloses the semiconductor device package of claim 5, wherein the second conductive structures (Fig. 4A, not labeled coupled to 438; ¶80 We) contact (electrically We) the first semiconductor component. (Fig. 4A, 434; ¶80 We) 
Regarding claim 32, Bae in view of Tsai discloses the semiconductor device package of claim 20, but is silent on wherein the second RDL further includes a second inner via having a width increasing toward the first semiconductor component.
The second RDL (Fig. 2I, 120; ¶60) has a via but is silent on the shape and dimensions. At issue is the shape of the via.
Tsai discloses an integrated circuit package having a second RDL (Fig. 18 206; ¶24) that includes a first inner via (Fig. 18, filled with 210; ¶263) having a width increasing toward the first semiconductor component (Fig. 18, 304; ¶56).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a tapering inner via for widening the contact area at its termination. Also, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A
Regarding claim 33, Bae in view of Tsai discloses the semiconductor device package of claim 32, but is silent on wherein a width of a portion of the second inner via nearest to the first semiconductor component is less than a width of a portion of the first inner via nearest to the first semiconductor component.

Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have differing via widths for having contact areas of different sizes. Also, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weerasekera et al. (US 20190043792 A1; We) in view of Tsai et al. (US 20200105663 A1; Tsai) and further in view of Hatano et al. (US 20060226527 A1; Hatano).
Regarding claim 27, We in view of Tsai discloses the semiconductor device package of claim 26, but is silent on wherein the first conductive structures further comprise a first solder electrically connecting the first bump to the first RDL, and a second solder electrically connecting the second bump to the second RDL, and wherein heights of the first solder and the second solder are substantially equal.  
We discloses the claimed connections to the first RDL and second RDL. At issue is the bonding configuration. The claim appears to be claiming a multi-solder stack configuration.
Hatano discloses forming a solder joint where first conductive structures further comprise a first solder (Fig. 15, 8; ¶48) electrically connecting the first bump (Fig. 1, 9; 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a multi-solder stack configuration for increasing the bonding strength between components.
Claim 20, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20180211929 A1; Bae) in view of Tsai et al. (US 20200105663 A1; Tsai).
Regarding claim 20, Bae discloses a semiconductor device package, comprising: a first RDL (Fig. 2I, 110; ¶60) comprising a low-density circuit layer a second RDL (Fig. 2I, 120; ¶60) comprising a high-density circuit layer; a first semiconductor component (Fig. 2I, 141; ¶67) and a second semiconductor component (Fig. 2I, 144; ¶67) disposed over the first RDL and the second RDL , a supporting element (Fig. 2I, 121 labeled in Fig. 1A; ¶38) contacting the second RDL; and an encapsulation layer (Fig. 2I, 160; ¶52) encapsulating the first semiconductor component and the second semiconductor component, and covering a side surface (top side surface under first semiconductor component and second semiconductor component) of the supporting element, but is silent on wherein the first RDL further includes a first inner via having a width increasing toward the first semiconductor component.
Bae discloses inner vias but is silent on the shape and dimensions. At issue is the shape of the via.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a tapering inner via for widening the contact area at its termination. Also, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A
Regarding claim 21, Bae in view of Tsai discloses the semiconductor device package of claim 20, wherein the second RDL (Fig. 2I, 120; ¶60 Bae) is disposed under a gap between the first semiconductor component (Fig. 2I, 141; ¶67 Bae) and the second semiconductor component (Fig. 2I, 144; ¶67 Bae).
Regarding claim 28, Bae in view of Tsai discloses the semiconductor device package of claim 20, wherein the supporting element (Fig. 2I, 121 labeled in Fig. 1A; ¶38 Bae) comprises a silicon element.
Regarding claim 34, Bae in view of Tsai discloses the semiconductor device package of claim 20, further comprising an underfill layer between (Fig. 2J, 150; ¶52 Bae) the first semiconductor component and the first RDL (Fig. 2J, 110; ¶60 Bae), wherein the encapsulation layer (Fig. 2I, 160; ¶52 Bae) encapsulates the underfill layer.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20180211929 A1; Bae) in view of Tsai et al. (US 20200105663 A1; Tsai) and further in view of Shih et al. (US 20200075546 A1; Shih).
Regarding claim 35, Bae in view of Tsai discloses the semiconductor device package of claim 34, but is silent on wherein the underfill layer contacts a lateral surface of the supporting element.
Shih discloses package structure having a first RDL (Fig. 1R, 600; ¶32) and a second RDL (Fig. 1R, 400; ¶32) having a supporting element (not labeled) where an underfill (Fig. 1R, 500; ¶30, 32) contacts a lateral surface of the supporting element.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art for the underfill to contact a lateral surface of the supporting element to add greater protection to components underlying the first and second semiconductor components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898